October 10, 2013 DREYFUS GLOBAL ABSOLUTE RETURN FUND Supplement to Statutory Prospectus dated July 1, 2013 The following information supplements the information contained in the section of the fund's prospectus entitled "Buying and Selling Shares": The fund's NAV is disclosed daily at www.dreyfus.com and also is available by calling 1-800-DREYFUS. October 10, 2013 GLOBAL ALPHA FUND Supplement to Statutory Prospectus dated July 1, 2013 The following information supplements the information contained in the section of the fund's prospectus entitled "Buying and Selling Shares": The fund's NAV is disclosed daily at www.dreyfus.com and also is available by calling 1-800-DREYFUS.
